Exhibit [GREEN CERTIFICATE BORDER] COMMON STOCK COMMON STOCK INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA SEE REVERSE SIDE FOR LEGEND CENTEX CORPORATION THIS CERTIFICATE IS TRANSFERABLE IN THE CITY OF NEW YORK, NEW YORK, OR IN RIDGEFIELD PARK, NEW JERSEY CUSIP 152 SEE REVERSE FOR CERTAIN DEFINITIONS THIS IS TO CERTIFY THAT IS THE OWNER OF FULLY PAID AND NON-ASSESSABLE SHARES OF THE COMMON STOCK OF Centex Corporation (hereinafter called the Corporation), transferable upon the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. Witness the seal of the Corporation and the signatures of its duly authorized officers. [SEAL] DATED: /s/ JAMES R.PEACOCK III [CENTEX LOGO] /s/ TIMOTHY R. ELLER SECRETARY CHAIRMAN OF THE BOARD CHIEF EXECUTIVE OFFICER COUNTERSIGNED AND REGISTERED: MELLON INVESTOR SERVICES LLC BY TRANSFER AGENT AND REGISTRAR AUTHORIZED SIGNATURE This certificate also evidences and entitles the holder hereof to certain rights as set forth in the Rights Agreement between Centex Corporation (“Centex”) and Mellon Investor Services LLC dated as of February 24, 2009, as it may be amended from time to time (the “Rights Agreement”), the terms of which are hereby incorporated herein by reference and a copy of which is on file at the principal executive offices of Centex.Under certain circumstances, as set forth in the Rights Agreement, such Rights (as defined in the Agreement) will be evidenced by separate certificates and will no longer be evidenced by this certificate.Centex will mail to the holder of this certificate a copy of the Rights Agreement, as in effect on the date of mailing, without charge after receipt of a written request therefor.As set forth in the Rights Agreement, under certain circumstances, Rights beneficially owned by any Person who becomes an Acquiring Person or any Affiliate or Associate thereof (as such terms are defined in the Rights Agreement) become null and void. CENTEX CORPORATION KEY TO ABBREVIATIONS The following abbreviations shall be construed as though the words set forth below opposite each abbreviation were written out in full where such abbreviation appears: TEN COM — as tenants in common (Name) GUST (Name) UNIF — (Name) as Custodian for (Name) TEN ENT — as tenants by the entireties GIFT MIN ACT (State) under the (State) Uniform JT TEN — as joint tenants with right of survivorship and not as tenants in common Gifts to Minors Act Additional abbreviations may also be used though not in the above list. THE CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF OF THE CORPORATION, AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.
